DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/26/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/26/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim objection: Claim 6 is objected for following informality - “an light” and Claim 17 is objected for following informality - “an subject”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (U.S. Pub. No. 20190000308 A1), in view of Yang (U.S. Pub. No.  20150216398 A1).

Regarding to claim 1:

1. Duckett teach a medical imaging system, comprising a medical imaging device (Duckett [0028] FIG. 3 is a cross section diagram of an optical channel 300 for use in a video endoscopic system)
comprising a shaft and (Duckett FIG. 2 [0026] toward the left side of the drawing, at the distal tip of the endoscope shaft 106 is cover glass 202, which in this version faces directly along the longitudinal axis of the shaft 106, but may also be positioned at an angle relative to the longitudinal axis as is known in the art) operable to capture a first image with a first finite wavelength band of light, (Duckett [0027] image sensor 222 may be held in a frame having guide rails or other suitable structure to stabilize the orientation during movement. In this version, image sensor 222 is a single sensor capable of detecting both visible light images and fluoresced light images, for example visible light imagery at approximately the 450-650 nm wavelengths) and to capture a second image with a second finite wavelength band of light, wherein the first wavelength band of light and the second wavelength band of light are different, comprising: (Duckett [0027] the infrared fluorescence imagery at 800-900 nm. 
a first imaging lens (Duckett Fig. 2 [0026] optically arranged or attached at the proximal side of lens 204 is a second lens or lens group 208 to focus the incoming light to an appropriate size for the imaging process receiving the incoming light downstream in the proximal direction. The directed light then passes along endoscope shaft 106, and may be guided by other optical elements such as rod lenses) to capture light from an illuminated subject scene; (Duckett Fig. 2 [0025] as well as other components such as illumination lights sources, fluorescent excitation light sources. [0036] A light source 8 illuminates subject scene 9 with visible light and/or fluorescent excitation light, which may be outside the visible spectrum in the ultra-violet range or the infra-red/near infrared range, or both)
a deformable lens located upstream of the one or more of the image sensors; (Duckett [0019] FIG. 3 is a cross section diagram of an optical channel having a deformable lens according to another embodiment for use in a video endoscopic system; [0027] As shown, image sensor 222 is repositionable along the focal path by an adjustment mechanism 224, which may be a piezo-electric motor or other suitable adjustment mechanism)
an adjustment control circuit; and an image processor, wherein that the deformable lens is adjusted by the adjustment control circuit, such that the focus of the medical imaging device compensates for chromatic focal difference between the light received by the one or more image sensors at the first wavelength band and light received by the one or more image sensors at the second wavelength band, (Duckett [0028] FIG. 3 depicted are two different deformable surface configurations for the deformable lens. In the first white light imaging mode, deformable lens 302 is configured with the deformable surface at position 306, which generally has more negative lens power than the second fluoresced light configuration position of the deformable lens surface shown at dotted line 308. The deformable lenses can be tuned at least in part by a suitable adjustment mechanism (not shown) such as an electrostatic actuator, an electromagnetic actuator, a piezo-motor, a magneto-strictive actuator, a stepper motor, or an electroactive polymer actuator for a high focus tuning range. As depicted, the white light configuration position 306 is a negative power lens and the fluoresced light confirmation position 308 is a positive power lens, however this is not limiting, and they may both be negative or both may be positive depending on the optical channel design. Typically because the chromatic focal difference between the white light image and the fluoresced light image causes a shorter focal distance for the white light, the white light mode will have a comparatively negative lens power than the fluoresced light mode)
wherein the chromatic focal difference is a result of the dispersive or diffractive properties of optical materials or an optical design employed in an assembly construction of the medical imaging device, (Duckett [0028] FIG. 3 the deformable lens 302 with its adjustment mechanism is arranged in the first optical device 108 to automatically adjust the focus of the first optical device where the automatic focus adjustment compensates for a chromatic focal difference between the white light image and the fluoresced light image caused by the dispersive or diffractive properties of the 
and further wherein the image processor receives a first image from the imaging unit and a second image from the imaging unit. (Duckett [0044] image processing circuitry may include separate, parallel pipelines for processing the visible light image data and the FI image data separately. Such circuitry is known in the art and will not be further described here. In some embodiments, image processing circuitry 30 may also perform known autofocus algorithms to allow feedback control of adjustment control circuitry 20 to compensate for chromatic focal difference between the white light image and the fluoresced light image)

Duckett do not explicitly teach an imaging unit, comprising one or more image sensors, operable to capture images in the first wavelength band and the second wavelength band; 

However Yang teach an imaging unit, comprising one or more image sensors, operable to capture images in the first wavelength band and the second wavelength band; (Yang [0287] In the first approach of stitching to merge multiple fluorescence video frames into a panoramic image, cross-talk was avoided because each fluorescent target was illuminated with one laser excitation wavelength and the corresponding emission was captured in the appropriate detection channel. The resultant mosaic map display of the lower esophagus showed distinguishable green FL-only, red PM-only, and orange two-dye targets with no emission cross-talk observed) 


Regarding to claim 2:

2. Duckett teach the medical imaging system of Claim 1 Duckett do not explicitly teach wherein the image processor is operative to form a first composite image by combining portions of the first image and portions of the second image.

However Yang teach wherein the image processor is operative to form a first composite image by combining portions of the first image and portions of the second image. (Yang [0187] illustrated in FIG. 10 the calculated transformation is then applied to both current reflectance and fluorescence images to form a combined image with the previous frame. By stitching successive frames together, a dual-mode reflectance-fluorescence 2D mosaic map of the lower esophagus is then formed. The 2D mosaic map for individual fluorescence scan can then be registered together to form a final composite mosaic map with multi spectral fluorescence hot-spots)

Regarding to claim 3:

3. Duckett teach the medical imaging system of Claim 2 Duckett do not explicitly teach wherein the imaging processor is operative to receive a third image from the imaging unit in the first image wavelength band, and to receive a fourth image from the imaging unit in the second image wavelength band, and to form therefrom a second composite image.

However Yang teach wherein the imaging processor is operative to receive a third image from the imaging unit in the first image wavelength band, and to receive a fourth image from the imaging unit in the second image wavelength band, and to form therefrom a second composite image. (Yang [0187] illustrated in FIG. 10 the calculated transformation is then applied to both current reflectance and fluorescence images to form a combined image with the previous frame. By stitching successive frames together, a dual-mode reflectance-fluorescence 2D mosaic map of the lower esophagus is then formed. The 2D mosaic map for individual fluorescence scan can then be registered together to form a final composite mosaic map with multi spectral fluorescence hot-spots. Same algorithm is applicable second composite)

Regarding to claim 4:

4. Duckett teach the medical imaging system of Claim 3 Duckett do not explicitly teach further comprising an image display and/or a system memory and wherein the composite images are displayed on the image display and/or stored in the system memory.

However Yang teach further comprising an image display and/or a system memory and wherein the composite images are displayed on the image display and/or stored in the system memory. (Yang [0294] when the number of fluorophores increases, the frame rate for the sequential images must increase by a factor somewhat larger than the number of fluorophores in order to display a real time view that adapts to body and endoscope movements. Imaging with a low frame rate will be limited to viewing objects that undergo very slow motions, which may not be adequate for clinical endoscopy)

Regarding to claim 5:

5. Duckett teach the medical imaging system of Claim 4 Duckett do not explicitly teach wherein the composite images are displayed sequentially.

However Yang teach wherein the composite images are displayed sequentially. (Yang [0294] when the number of fluorophores increases, the frame rate for the sequential images must increase by a factor somewhat larger than the number of fluorophores in order to display a real time view that adapts to body and endoscope movements. Imaging with a low frame rate will be limited to viewing objects that undergo very slow motions, which may not be adequate for clinical endoscopy)

Regarding to claim 17:

17. Duckett teach wherein the method of generating each composite frame comprises the steps of; illuminating the subject scene with a first wavelength band of light in a finite spectrum; (Duckett Fig. 2 [0025] as well as other components such as illumination lights sources, fluorescent excitation light sources. [0036] A light source 8 illuminates subject scene 9 with visible light and/or fluorescent excitation light, which may be outside the visible spectrum in the ultra-violet range or the infra-red/near infrared range, or both) collecting image light from the illuminated subject scene with an objective lens; (Duckett Fig. 2 [0003] a typical prior art endoscope 2, as illustrated in FIG. 1, usually includes a first imaging lens (e.g., an objective) followed by a series of carrier lenses (e.g., relays) which capture and transmit an optical image from inside an enclosed area 1 to the outside)
directing the collected image light to pass through a deformable lens, and to an image sensor; (Duckett [0019] FIG. 3 is a cross section diagram of an optical channel having a deformable lens according to another embodiment for use in a video endoscopic system; [0027] As shown, image sensor 222 is repositionable along the focal path by an adjustment mechanism 224, which may be a piezo-electric motor or other suitable adjustment mechanism) adjusting the focal length of the deformable lens, such that an image captured by the image sensor is in-focus; (Duckett [0028] FIG. 3 depicted are two different deformable surface configurations for the deformable lens. In the first white light imaging mode, deformable lens 302 is configured with the 
transmitting the captured in-focus image data of the subject scene in the first spectrum to an image processor; (Duckett [0044] image processing circuitry 30 includes circuitry performing digital image processing functions to process and filter the received images as is known in the art)
illuminating the subject scene with a second wavelength band of light, the second wavelength band of light in a second finite spectrum; (Duckett Fig. 2 [0025] as well as other components such as illumination lights sources, fluorescent excitation light sources. [0036] A light source 8 illuminates subject scene 9 with visible light and/or fluorescent excitation light, which may be outside the visible spectrum in the ultra-violet range or the infra-red/near infrared range, or both)
collecting image light from the second spectrum illuminated subject scene with the objective lens; (Duckett Fig. 2 [0003] a typical prior art endoscope 2, as illustrated in FIG. 1, usually includes a first imaging lens (e.g., an objective) followed by a series of carrier lenses (e.g., relays) which capture and transmit an optical image from inside an enclosed area 1 to the outside)
directing the collected second spectrum image light through the deformable lens and to the image sensor; (Duckett [0019] FIG. 3 is a cross section diagram of an optical channel having a deformable lens according to another embodiment for use in a video endoscopic system; [0027] As shown, image sensor 222 is repositionable along the focal path by an adjustment mechanism 224, which may be a piezo-electric motor or other suitable adjustment mechanism)
adjusting the focal length of the deformable lens, such that an second spectrum image light image captured by the image sensor is in-focus; (Duckett [0028] FIG. 3 depicted are two different deformable surface configurations for the deformable lens. In the first white light imaging mode, deformable lens 302 is configured with the deformable surface at position 306, which generally has more negative lens power than the second fluoresced light configuration position of the deformable lens surface shown at dotted line 308. The deformable lenses can be tuned at least in part by a suitable adjustment mechanism (not shown) such as an electrostatic actuator, an electromagnetic actuator, a piezo-motor, a magneto-strictive actuator, a stepper motor, or an electroactive polymer actuator for a high focus tuning range. As depicted, the white light configuration position 306 is a negative power lens and the fluoresced light confirmation position 308 is a positive power lens, however this is not limiting, and they 
transmitting the captured, in-focus image data of the subject scene in the second spectrum to the image processor; (Duckett [0044] image processing circuitry 30 includes circuitry performing digital image processing functions to process and filter the received images as is known in the art)

Duckett do not explicitly teach a method for displaying sequential composite frames of an subject scene generated by a medical imaging device, wherein each the sequential frame is a composite of an image of the subject scene captured in a first spectrum and an image captured in a second spectrum, wherein at least some portion of both captured images is represented in the composite frame; comprising the steps of sequentially capturing, processing, and displaying a plurality of processed frames, capturing in-focus image data of the subject scene in the first spectrum; capturing an in-focus image data of the subject scene in a second spectrum at least partially outside of the first spectrum; processing the transmitted images by combining at least portions of the transmitted first spectrum captured image data with at least portions of the second spectrum captured image data to produce a first processed frame; and displaying on a display device and/or storing in a computer memory the processed frame. 

a method for displaying sequential composite frames (Yang [0294] in standard RGB operation, the SFE refresh rate is 30 Hz since the image is a composite of all three concurrent colors. However, in the sequential imaging mode the SFE system runs at a 10 Hz frame rate (or 15 Hz if Distance Compensation algorithm is not applied) for each of the individual fluorescence and reflectance frames. Therefore, when the number of fluorophores increases, the frame rate for the sequential images must increase by a factor somewhat larger than the number of fluorophores in order to display a real time view that adapts to body and endoscope movements. Imaging with a low frame rate will be limited to viewing objects that undergo very slow motions, which may not be adequate for clinical endoscopy) of an subject scene generated by a medical imaging device, wherein each the sequential frame is a composite of an image of the subject scene captured (Yang [0187] illustrated in FIG. 10 the calculated transformation is then applied to both current reflectance and fluorescence images to form a combined image with the previous frame. By stitching successive frames together, a dual-mode reflectance-fluorescence 2D mosaic map of the lower esophagus is then formed. The 2D mosaic map for individual fluorescence scan can then be registered together to form a final composite mosaic map with multi spectral fluorescence hot-spots) in a first spectrum and an image captured in a second spectrum, (Yang [0287] In the first approach of stitching to merge multiple fluorescence video frames into a panoramic image, cross-talk was avoided because each fluorescent target was illuminated with one laser excitation wavelength and the corresponding emission was captured in the appropriate detection channel. The resultant mosaic map display of the lower esophagus showed distinguishable green FL-only, red PM-only, and  wherein at least some portion of both captured images is represented in the composite frame; (Yang [0187] the 2D mosaic map for individual fluorescence scan can then be registered together to form a final composite mosaic map with multi-spectral fluorescence hot-spots) comprising the steps of sequentially capturing, processing, (Yang [0187] illustrated in FIG. 10 the calculated transformation is then applied to both current reflectance and fluorescence images to form a combined image with the previous frame. By stitching successive frames together, a dual-mode reflectance-fluorescence 2D mosaic map of the lower esophagus is then formed) and displaying a plurality of processed frames, (Yang [0294] when the number of fluorophores increases, the frame rate for the sequential images must increase by a factor somewhat larger than the number of fluorophores in order to display a real time view that adapts to body and endoscope movements. Imaging with a low frame rate will be limited to viewing objects that undergo very slow motions, which may not be adequate for clinical endoscopy)
capturing in-focus image data of the subject scene in the first spectrum; (Yang [0287] In the first approach of stitching to merge multiple fluorescence video frames into a panoramic image, cross-talk was avoided because each fluorescent target was illuminated with one laser excitation wavelength and the corresponding emission was captured in the appropriate detection channel. The resultant mosaic map display of the lower esophagus showed distinguishable green FL-only, red PM-only, and orange two-dye targets with no emission cross-talk observed)
capturing an in-focus image data of the subject scene in a second spectrum at least partially outside of the first spectrum; (Yang [0287] In the first approach of 
processing the transmitted images by combining at least portions of the transmitted first spectrum captured image data with at least portions of the second spectrum captured image data to produce a first processed frame; (Yang [0187] illustrated in FIG. 10 the calculated transformation is then applied to both current reflectance and fluorescence images to form a combined image with the previous frame. By stitching successive frames together, a dual-mode reflectance-fluorescence 2D mosaic map of the lower esophagus is then formed)
and displaying on a display device and/or storing in a computer memory the processed frame. (Yang [0294] when the number of fluorophores increases, the frame rate for the sequential images must increase by a factor somewhat larger than the number of fluorophores in order to display a real time view that adapts to body and endoscope movements. Imaging with a low frame rate will be limited to viewing objects that undergo very slow motions, which may not be adequate for clinical endoscopy)

Regarding to claim 18:

18. Duckett teach the method of claim 17 wherein the second finite spectrum is chosen to cause at least a portion of the subject scene to fluoresce, and wherein the collected second spectrum image light is fluorescence image light, the fluorescence image light being in a wavelength at least partially outside the visible spectrum. (Duckett [0033] image sensor 222 is cable of detecting the visible light wavelengths commonly used for endoscopic examination, for example visible light imagery at approximately the 450-650 nm wavelengths. In this version, image sensor 223 is a single sensor capable of detecting fluoresced light images, infrared fluorescence imagery at 800-900 nm. Additionally or alternatively the sensor may detect other fluorescent wavelengths commonly used in endoscopic imagery)

Claims 6-9, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (U.S. Pub. No. 20190000308 A1), in view of Yang (U.S. Pub. No.  20150216398 A1), further in view of Darty (U.S. Pub. No. 20190281204 A1).

Regarding to claim 6:

6. Duckett teach the medical imaging system of Claims 1 Duckett do not explicitly teach further comprising a beam splitter located upstream from the imaging unit, and wherein the imaging unit comprises a second image sensor, and wherein an light is split by the beam splitter into a first beam and a second beam, and wherein the first beam is incident on the first image sensor and the second beam is incident on the second image sensor.

However Darty teach further comprising a beam splitter located upstream from the imaging unit, and wherein the imaging unit comprises a second image sensor, and wherein an light is split by the beam splitter into a first beam and a second beam, and wherein the first beam is incident on the first image sensor and the second beam is incident on the second image sensor. (Darty [0062] with an optical assembly that first separates light (e.g., with a dichroic beam splitter or beam splitting plate) and then evenly distributes component spectral bands to respective photo-sensors covered by filters having desired pass-band spectrums)

The motivation for combining Duckett and Yang as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Duckett, further incorporating Yang and Darty in video/camera technology. One would be motivated to do so, to incorporate wherein an light is split by the beam splitter into a first beam and a second beam, and wherein the first beam is incident on the first image sensor and the second beam is incident on the second image sensor. This functionality will improve quality of image.

Regarding to claim 7:

7. Duckett teach the medical imaging system of Claim 6 Duckett do not explicitly teach wherein the beam splitter splits light based on wavelength, such that the first beam corresponds to the first wavelength band and the second beam corresponds to the second wavelength band.

However Darty teach wherein the beam splitter splits light based on wavelength, such that the first beam corresponds to the first wavelength band and the second beam corresponds to the second wavelength band. (Darty [0060] FIG. 11, which splits light into component spectral bands (e.g., using dichroic beam splitters and/or beam splitting plates) and direct appropriate spectral bands of light to corresponding photo-sensors)

Regarding to claim 8:

8. Duckett teach the medical imaging device of Claim 7 further comprising a second deformable lens located upstream from the second image sensor and  (Duckett [0028] FIG. 3 the deformable lens 302 with its adjustment mechanism is arranged in the first optical device 108 to automatically adjust the focus of the first optical device where the automatic focus adjustment compensates for a chromatic focal difference between the white light image and the fluoresced light image caused by the dispersive or diffractive properties of the optical materials or optical design employed in the assembly construction of the first or second optical devices, or both. Same algorithm is applicable for the second deformable lens)

Duckett do not explicitly teach downstream from the beam splitter.

However Darty teach downstream from the beam splitter. (Darty [0060] FIG. 11, which splits light into component spectral bands (e.g., using dichroic beam splitters and/or beam splitting plates) and direct appropriate spectral bands of light to corresponding photo-sensors)

Regarding to claim 9:

9. Duckett teach the medical imaging device of any Claims 8 Duckett do not explicitly teach further comprising a spectral filter located upstream of one or more of the image sensors.

However Darty teach further comprising a spectral filter located upstream of one or more of the image sensors. (Darty [0199] In one implementation, dual band filters having spectral pass bands centered at: (i) 520±5 and 590±5, (ii) 540±5 and 610±5, (iii) 560±5 and 620±5, and (iv) 580±5 and 640±5 are placed in front of photo-sensors configured to detect this particular set of wavelengths)

Regarding to claim 11:

11. Duckett teach the medical imaging device of Claim 9 Duckett do not explicitly teach wherein the spectral filter is a variable band spectral filter.

 wherein the spectral filter is a variable band spectral filter. (Darty [0110] dual pass band filters, allowing passage of one spectral band from the first group and one spectral band from the second group, are placed in front of each photo-sensor, such that one image is captured at a spectral band belonging to the first group (e.g., upon illumination of the object by light source 106-N-A), and one image is captured at a spectral band belonging to the second group (e.g., upon illumination of the object by light source 106-N-B). [0199] dual band filters having spectral pass bands centered at: (i) 520±5 and 590±5, (ii) 540±5 and 610±5, (iii) 560±5 and 620±5, and (iv) 580±5 and 640±5 are placed in front of photo-sensors configured to detect this particular set of wavelengths)

Regarding to claim 20:

20. Duckett teach a method for claim 20 for the same reason as claim 1 and claim 17. However claim 20 has following additional limitations  transmitting the captured, in-focus image data to the image processor; and (Duckett [0044] image processing circuitry 30 includes circuitry performing digital image processing functions to process and filter the received images as is known in the art) storing the in-focus image data corresponding to the finite wavelength band. (Duckett [0049] the processed image data can also be stored in system memory 56 or other internal or external memory device)

generating hyperspectral image data by collecting image light with a medical device.

However Darty teach generating hyperspectral image data by collecting image light with a medical device, (Darty [0138] the hyperspectral imaging device 100 will first illuminate an object with light within a spectral range that corresponds to only one of the passbands of each of the bandpass filters, and capture an exposure under the first lighting conditions. Subsequently, the hyperspectral imaging device 100 will illuminate an object with light within a spectral range that corresponds to a different one of the passbands on each of the bandpass filters, and then capture an exposure under the second lighting conditions)

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (U.S. Pub. No. 20190000308 A1), in view of Yang (U.S. Pub. No.  20150216398 A1), further in view of Darty (U.S. Pub. No. 20190281204 A1) and Blanquart (U.S. Pub. No. 20140163319 A1).

Regarding to claim 10:

10. Duckett teach the medical imaging device of Claim 9 Duckett do not explicitly teach wherein the image sensor or sensors comprise individual pixels, and wherein the spectral filter comprises filter elements covering individual pixels of the image sensor or sensors.

However Blanquart teach wherein the image sensor or sensors comprise individual pixels, and wherein the spectral filter comprises filter elements covering individual pixels of the image sensor or sensors. (Blanquart FIGS. 6-9A [0070] color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full spectrum light reception. [0071] because each and every pixel within the array (instead of, at most, every second pixel in a sensor with color filter) is sensing the magnitudes of energy for a given pulse and a given scene, just fractions of time apart, a higher resolution image is created for each scene with less derived (less accurate) data needing to be introduced)

The motivation for combining Duckett, Yang and Darty as set forth in claim 6 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Duckett, further incorporating Yang, Darty and Blanquart in video/camera technology. One would be motivated to do so, to incorporate the image sensor or sensors comprise individual pixels, and wherein the spectral filter comprises filter elements covering individual pixels of the image sensor or sensors. This functionality will improve quality of image.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (U.S. Pub. No. 20190000308 A1), in view of Yang (U.S. Pub. No.  20150216398 A1), further in view of Homyk (U.S. Pub. No. 20170143215 A1).

Regarding to claim 16:

16. Duckett teach the medical imaging device of Claim 5 Duckett do not explicitly teach wherein the images are  captured at a frame rate of at least 10 frames per second.

However Homyk teach wherein the images are  captured at a frame rate of at least 10 frames per second. (Homyk [0033] the image sensor 140 may be configured to capture images every 1 to 10 milliseconds (e.g. 100-1000 image frames per second). 
However, other capture rates, such as 10 frames per second, are possible)

The motivation for combining Duckett and Yang as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Duckett, further incorporating Yang and Homyk in video/camera technology. One would be motivated to do so, to incorporate the images are captured at a frame rate of at least 10 frames per second. This functionality will improve efficiency.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (U.S. Pub. No. 20190000308 A1), in view of Yang (U.S. Pub. No.  20150216398 A1), further in view of Griffin (U.S. Pub. No. 20200113424 A1).

Regarding to claim 19:

19. Duckett teach the method of claim 18 Duckett do not explicitly teach wherein the portions of the second spectrum captured image data are displayed as false colored image data combined with said first spectrum captured image data.

However Griffin teach wherein the portions of the second spectrum captured image data are displayed as false colored image data combined with said first spectrum captured image data.  (Griffin [0077] the processing of the captured grey-scale images includes multispectral (or hyperspectral) processing, wherein image data (grey-scale) can be combined via an algorithm to yield a color or false-color image. In certain circumstances, the imaging can be true-color imaging (e.g., utilizing red, green, and blue light emissions) wherein the captured grey-scale images are recombined to provide a true-color image; or false-color imaging (e.g., utilizing infrared or ultraviolet light emissions, alone or with visible light emissions) wherein the captured grey-scale images are recombined and one or more of a non-visible emission is assigned to a visible band or visible bands are reassigned to accentuate differences in the imaging target)

The motivation for combining Duckett and Yang as set forth in claim 1 is equally applicable to claim 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Duckett, further incorporating Yang and Griffin in video/camera technology. One would be motivated to 

Regarding to claim 21-27:

21-27. (Cancelled) 

Allowable subject matter

Regarding to claim 12-15:

Claims 12-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482